FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MAURICE PATRICK,                                 No. 08-35735

               Plaintiff - Appellant,            D.C. No. 2:06-cv-00149-FVS

  v.
                                                 MEMORANDUM *
WILLIAMS AND ASSOCIATES,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Maurice Patrick appeals pro se from the district court’s order awarding

attorney’s fees to Williams and Associates. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion the district court’s fee award, and de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and, accordingly, denies Patrick’s request. See Fed. R. App.
P. 34(a)(2).
novo the underlying legal analysis. Native Vill. of Quinhagak v. United States, 307

F.3d 1075, 1079 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by awarding attorney’s fees to

Williams and Associates because the time to file a motion for attorney’s fees ran

from the entry of judgment on October 16, 2007, and Williams and Associates

filed its original request for attorney’s fees, which it improperly submitted with its

bill of costs, within fourteen days of that date. See Fed. R. Civ. P. 54(d)(2)(B)(i) (a

motion for attorney’s fees must “be filed no later than 14 days after entry of

judgment” unless a statute or court order provides otherwise).

      Contrary to Patrick’s contention, the district court retained jurisdiction to

decide the motion for attorney’s fees after Patrick filed his notice of appeal from

the summary judgment order. See Masalosalo v. Stonewall Ins. Co., 718 F.2d 955,

957 (9th Cir. 1983) (“The district court retained the power to award attorneys’ fees

after the notice of appeal from the decision on the merits had been filed.”).

      The district court did not abuse its discretion by denying Patrick’s motion

for reconsideration because Patrick set forth no basis for reconsideration. See Sch.

Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration).

      AFFIRMED.


                                           2                                     08-35735